               Case 3:20-cv-04636-WHA Document 133 Filed 03/04/21 Page 1 of 3




 1   ANDREW HAWLEY (CA Bar No. 229274)
     Western Environmental Law Center
 2   1402 3rd Avenue, Ste. 1022
     Seattle, Washington 98101
 3   hawley@westernlaw.org
     tel: 206-487-7250
 4
     JASON R. FLANDERS (CA Bar No. 238007)
 5   Aqua Terra Aeris Law Group
     4030 Martin Luther King Jr. Way
 6   Oakland, California 94609
     Tel: 916-202-3018
 7   jrf@atalawgroup.com

 8   PETER M. K. FROST, pro hac vice
     SANGYE INCE-JOHANNSEN, pro hac vice
 9   Western Environmental Law Center
     120 Shelton McMurphey Boulevard, Ste. 340
10   Eugene, Oregon 97401
     frost@westernlaw.org
11   sangyeij@westernlaw.org
     tel: 541-359-3238 / 541-778-6626
12
     Attorneys for Plaintiffs American Rivers,
13   American Whitewater, California Trout, Idaho Rivers United

14
                                   UNITED STATES DISTRICT COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16
17                                      SAN FRANCISCO DIVISION

18
      In re                                                    Case No. 3:20-cv-04636-WHA
19                                                                  (consolidated)
              Clean Water Act Rulemaking
20
                                                              NOTICE OF APPEARANCE AND OF
21                                                            CHANGE IN COUNSEL

22
23
24            Pursuant to Civil L.R. 5-1(c)(2)(A) & (C), Plaintiffs American Rivers et al. hereby file

25   this notice of appearance and of change in counsel.

26            Notice of appearance on behalf of Plaintiffs:

27            Jason R. Flanders (CA Bar No. 238007)
              Aqua Terra Aeris Law Group
28            4030 Martin Luther King Jr. Way


     Notice of Appearance and of Change in Counsel, No. 3:20-cv-04636-WHA                        1
              Case 3:20-cv-04636-WHA Document 133 Filed 03/04/21 Page 2 of 3




 1           Oakland, California 94609
             Tel: 916-202-3018
 2           jrf@atalawgroup.com
 3
             Notice of change in counsel; Mr. Cordalis is no longer counsel in this case:
 4
             Daniel James Cordalis (CA Bar No. 321722)
 5           Cordalis Law, P.C.
             2910 Springer Drive
 6           McKinleyville, California 95519
             Tel: 303-717-4618
 7
             dcordalislaw@gmail.com
 8
             Date: March 4, 2021.                    Respectfully submitted,
 9
                                                     /s/ Andrew Hawley
10                                                   Andrew Hawley
                                                     Jason R. Flanders
11                                                   Peter M. K. Frost
                                                     Sangye Ince-Johannsen
12
                                                     Attorneys for Plaintiffs
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Notice of Appearance and of Change in Counsel, No. 3:20-cv-04636-WHA                   2
              Case 3:20-cv-04636-WHA Document 133 Filed 03/04/21 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that the foregoing Notice of Appearance and Change of Consel was
 3
     electronically filed with the Clerk of the Court on March 4, 2021, using the Court’s electronic
 4
     filing system, which will send notification of said filing to the attorneys of record that have, as
 5
     required, registered with the Court’s system.
 6
 7
                                                            s/ Andrew Hawley
 8                                                          Andrew Hawley
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Certificate of Service
